Citation Nr: 1641719	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  09-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for right knee meniscal tear with quadriceps wasting.

2.  Entitlement to an increased disability rating in excess of 20 percent for left knee meniscal tear.

3.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to June 1976, September 1985 to September 1987, and from November 1990 to August 1991, including service in Southwest Asia from January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2012, the Board remanded the case for additional development.  

A claim for service connection for PTSD was developed for appellate consideration and was remanded for additional development.  An April 2016 rating decision granted service connection for PTSD.  The grant of service connection for PTSD constitutes a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, that issue is no longer before the Board.  In June 2016, the Veteran filed a notice of disagreement (NOD). Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in a June 2016 letter; the record shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues adjudicated in the April 2016 decision for the issuance of a statement of the case (SOC) and instead refers the matter to the RO to issue an SOC.

In July 2016, the Board granted a June 14, 2016 request to hold the Veteran's appeal in abeyance for the submission of additional evidence.  The 90-day period expired on September 14, 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Increased Disability Ratings for Right and Left Knee Disabilities 

The Veteran had a VA examination for his service-connected bilateral knee disabilities in November 2012.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The November 2012 VA examination did not include range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  As the November 2012 examination report does not satisfy the requirements of Correia, a new examination is necessary.

Service Connection for a Bilateral Leg Disability

A VA treatment record dated in October 2005 shows that the Veteran reported burning in his legs and pain in his feet.  An abnormal dorsalis pedis and posterior tibial examination was noted.  

The Board previously remanded the claim for a VA examination.  The Veteran had a VA examination in November 2012.  The examination report reflects the Veteran reported cramps of both calves.  The examiner noted that bilateral tibial and fibula films appeared normal.  The examiner concluded that there was no acute pathology of the lower legs.  The examiner noted a healed right malleolus fracture.  The examiner noted that the Veteran's persistent low sodium was the likely cause of reported cramps of the calf muscles.  The examiner did not address the findings noted in the October 2005 record.  Accordingly, the Board finds that the November 2012 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new VA examination is necessary.  
 
Service Connection for Sleep Apnea 

The Veteran claims service connection for sleep apnea secondary to service-connected PTSD.  The rating decision on appeal denied service connection for sleep apnea on the basis that service connection was not in effect for PTSD.  Service connection for PTSD has since been granted.  Further, VA treatment records reflect a current diagnosis of sleep apnea.  A VA examination is necessary to ascertain whether the Veteran's sleep apnea is proximately due to, or aggravated by, service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right and left knee disabilities.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  Any indicated evaluations, studies, and tests should be conducted, to include all range of motion studies.

a. The examiner should describe the range of motion of the each knee in degrees.  The examiner should also set forth the extent of any functional loss present for the right knee due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment during flare-ups should be described, to the extent possible, in terms of the degree of additional loss of range of motion.  If the requested information cannot be provided without resorting to speculation, the examiner should so state and explain why it is not possible to provide such findings.

b. The examiner should test the range of motion of the left knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

2.  Schedule the Veteran for a VA examination in the appropriate specialty (neurology, peripheral nerves, vascular, etc.) to determine the etiology of the Veteran's claimed bilateral leg disorder.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should diagnose any bilateral leg disabilities (apart from his knee disabilities).  The examiner should address the following questions:

a.  Whether the Veteran's bilateral leg disabilities are at least as likely as not proximately due to his service-connected knee disabilities?

 b. Whether the Veteran's bilateral leg disabilities are aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected knee disabilities.

The VA examiner should provide a detailed rationale for the any opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation.  In responding to this inquiry, the examiner should consider a VA treatment record dated in October 2005 that showed that the Veteran reported burning in his legs and pain in his feet and an abnormal dorsalis pedis and posterior tibial examination.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of the Veteran's sleep apnea.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed. The VA examiner should address the following questions: 

a.  The VA examiner should provide an opinion as to whether sleep apnea is proximately due to service-connected PTSD.

b.  The VA examiner should provide an opinion as to whether sleep apnea is aggravated (made permanently worse beyond the natural progression of the disease) by service-connected PTSD.  

The VA examiner should provide a detailed rationale for the any opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation.

4.  Following the completion of the requested development, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  Thereafter, the claims file should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


